Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 7, 2016

                                    No. 04-15-00436-CV

                        Bryan SMITH d/b/a Vision Design and Build,
                                       Appellant

                                              v.

                            Robert OVERBY and Teresa Overby,
                                       Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-02799
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER
       Appellant's motion for extension of time to file reply brief is hereby GRANTED. Time is
extended to April 25, 2016. FURTHER EXTENSIONS OF TIME ARE DISFAVORED.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court